Jackson, Justice.
The sole question made in this record is whether the ver*664diet is supported by the evidence. The defendant was found with the goods stolen in his possession — contradictory statements were made about them — the pantaloons taken from the shop were worn by him inconsistently with his explanation in respect to the manner in which he obtained them, he had a key filed down freshly, which fitted the door of the store from which the goods were taken, this door was locked at dusk and opened next morning about sunrise — and in accordance with the ruling in 59 Ga., 456, Brown vs. The State, and in 60 Ga., 445, Williams et al. vs. The State, it appears that the evidence makes a case in law which supports the verdict. Therefore the judgment is affirmed.
Judgment affirmed.